     Case 3:20-cv-00880-JLS-AHG Document 57 Filed 06/18/21 PageID.579 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING,                                       Case No.: 20-CV-880 JLS (AHG)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13    v.                                                 MOTION TO DISMISS WITH
                                                         PREJUDICE
14    FREEDOM FOREVER, LLC, et al.,
15                                   Defendants.         (ECF No. 56)
16
17         Presently before the Court is the Parties’ Joint Motion to Dismiss with Prejudice
18   (ECF No. 56). Good cause appearing, the Court GRANTS the Joint Motion. As stipulated
19   by the Parties, the Court DISMISSES WITH PREJUDICE, with each Party to bear its or
20   his own costs and attorneys’ fees. The Clerk of Court shall close the file.
21         IT IS SO ORDERED.
22   Dated: June 18, 2021
23
24
25
26
27
28

                                                     1
                                                                               20-CV-880 JLS (AHG)
